          Case 2:18-cv-01628-JLR Document 25
                                          26 Filed 05/21/20 Page 1 of 2




 3

 4                                                                           Honorable James L. Robart
 5

 6                                 UNITED TATE DI TRI T COURT
 7                    WE TERN DI TRICT OF WA HINCTO AT EATTLE
 8
 9   KEVIN MCAULIFFE, individually,                      Cause No 2: 18-cv-1628 - JLR

10                            Plaintiff,                  TIPULATIO FOR A O ORDER OF
            vs.                                          DI Ml AL
11
                                                         (Clerk' Action Required)
     O'REILLY AUTO ENTERPRI ES, LLC,
12

13                            Defendant.

14
                                             1.   TIPULATIO
15
            All parties hereby stipulate and agree that all claims have been fully settled and
16
     compromised, and hereby jointly move the Court pursuant lo Federal Rule of Civil Procedure
17

18   41 ( I)(a)(ii) to dismiss the pending action with prejudice and without fees or costs to any party.

                                                         DATED this 21st     May
                                                                    _ day of -
19    DATED this?,lt day o ~ 2020.                                             - - 2020.

20    IIUCIIE.            N                               MITH FREED EBERHARD P. .
21
                                                           /s/ Kyle D. Riley
22
                                                         Kyle D. Riley, WSBA No. 38078
23                                                       Catherine E. Sutton, WSBA No. 54067
      Attorney for Plaintiff                             Attorneys for Defendant O 'Reilly
24

25

26


       STIPULATION AND ORDER fOR DISMISSAL-                                          SMl111 I IU rD I lll RI IARD PC'
       Page I                                                                               1215 ·I" A, cnuc, Suite '>00
                                                                                            Seattle. \\'n\hmgton 98 ltil
       (Case No 2 I 8-cv-1628-J LR)                                                        Tckphonc (206) 576-7575
       32 1i23                                                                               r ncs1m,1c (206) 576-7580
                Case 2:18-cv-01628-JLR Document 26
                                                25 Filed 05/21/20 Page 2 of 2




                                                     II. ORDER

                   THI   MATIER ha ing come before this Court upon the stipulation of the parties for

     3   di mi al and the Court being fully advised, it is hereby ORDER ED that all claims between
                                                                                                   all
     4
         parties are hereby dismisse d with prej udice and without fees or costs to any party.
     5
                              _ day of _ May
                   DATED this 21st       __ _ _ _ 2020.
     6

     7

     8
                                               A
                                              Judge James L. Robart
                                              USDC Western District of Washington
     9

 10      Presented by:

 11       DATED thisM day of ~              2020.                                  May
                                                            DATED this _21stday of _ _ _ 2020.

12       HUGHES                INS                          SMITH FREED EBERHARD P.C.
13
                                                             /s/ Kyle D. Riley
14
                                                            Kyle D. Riley, WSBA No. 38078
15                                                          Catherine E. Sutton, WSBA No. 54067
         Allorney for Plaintiff                             Afforney sfor Defendant O'Reilly
16

17

18

19

20

21

22

23

24

25

26

                                                                                        ~Mill i I RI I I) 1 Ill lUIAIW I' (
           TIPULA l'ION AN D ORDER FOR DI SMISSA L -                                            1215 4 A~cnuc. Su11c 900
          Page 2                                                                                Scunk, \\ a,hmi;Jon 981 b I
          (Case No 2: l 8-cv- 1628-J LR)                                                        lclcphonc (201>1 H1>,Hn
          321 123                                                                                I acs11111lc (20{1) Hb-7580
